EXHIBIT 99.1 GREENHAVEN COMMODITY SERVICES LLC Financial Statements Years Ended December31, 2012 and 2011 and for the Three Years in the Period Then Ended REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Managers and Member of GreenHaven Commodity Services, LLC We have audited the accompanying statements of financial condition of GreenHaven Commodity Services, LLC (a Delaware limited liability company) (the “Company”) as of December 31, 2012 and 2011, and the related statements of income and expenses, changes in member’s capital (deficit), and cash flows for each of the three years in the period ended December 31, 2012. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of GreenHaven Commodity Services, LLCas of December 31, 2012 and 2011, and the results of its operations and its cash flows for each of the three years in the period ended December 31, 2012 in conformity with accounting principles generally accepted in the United States of America. /s/ GRANT THORNTON LLP Atlanta, Georgia April 30, 2013 GREENHAVEN COMMODITY SERVICES LLC Statements of Financial Condition Years ended December 31, 2012 and December 31, 2011 Assets Cash $ $ Management fee receivable Receivable from affiliate — Investment in GreenHaven Continuous Commodity Index Master Fund Total assets $ $ Liabilities and Member’s Capital Liabilities: Accounts payable & accrued expenses $ $ Payable to affiliate — Total liabilities Member’s capital: Total member’s capital Total liabilities and member’s capital $ $ The accompanying notes are an integral part of these statements GREENHAVEN COMMODITY SERVICES, LLC Statements of Income and Expenses Years ended December 31, 2012, December 31, 2011, and December 31, 2010 Income: Management fees $ $ $ Expense reimbursement — — Interest income 2 Total income Expenses: Audit fees and tax services Marketing costs License expense Administrator fees Regulatory fees Legal fees Printing Exchange fees Other Total expenses Unrealized gain (loss) on investment ) ) Net income $ $ $ The accompanying notes are an integral part of these statements. GREENHAVEN COMMODITY SERVICES, LLC Statements of Changes in Member’s Capital (Deficit) Years ended December 31, 2012, December 31, 2011, and December 31, 2010 Member’s Capital (Deficit) December 31, 2009 $ ) Net income Distributions to Member ) December 31, 2010 ) Net income Distributions to Member ) December 31, 2011 Net income Distributions to Member ) December 31, 2012 $ The accompanying notes are an integral part of these statements GREENHAVEN COMMODITY SERVICES LLC Statements of Cash Flows Years ended December 31, 2012, December 31, 2011, and December 31, 2010 Cash flows from operating activities: Net income $ $ $ Adjustments to reconcile net gain to net cash provided by operating activities: Unrealized loss (gain) on investment 55 ) Management fee receivable ) ) Receivable from affiliate ) — Accounts payable & accrued expenses ) ) Payable to affiliate — — Net cash provided by operating activities Cash flows from financing activities: Distributions to Member ) ) ) Net cash used in financing activities ) ) ) Increase in cash Cash held at beginning of period Cash held at end of period $ $ $ The accompanying notes are an integral part of these statements Notes to 2012 Financial Statements GreenHaven Commodity Services, LLC (1)Organization GreenHaven Commodity Services, LLC (the “Company,” or the “Managing Owner”), a Delaware limited liability company, was formed on October18, 2006, and is a wholly owned subsidiary of GreenHaven, LLC. The Company is registered as a commodity pool operator and commodity trading advisor with the Commodity Futures Trading Commission and is a member of the National Futures Association. The Company serves as the managing owner of GreenHaven Continuous Commodity Index Fund (the “Index Fund”) and GreenHaven Continuous Commodity Index Master Fund (the “Master Fund”) and is also the commodity pool operator and commodity trading advisor for the Index Fund and the Master Fund (collectively the “Funds”).Under the Funds’ respective Agreements, the Managing Owner is responsible for investing the assets of the Funds in accordance with the objectives and policies of the Funds. In addition, the Company has arranged for one or more third parties to provide administrative, custody, accounting, transfer agency and other necessary services to the Funds. For these services, the Funds are contractually obligated to pay the Company a management fee, which is paid monthly, based on the average daily net assets of the Funds. The Index Fund is organized as a Delaware statutory trust that issues units that may be purchased or sold on the NYSE ARCA platform. Shares may be created or redeemed from the Index Fund only in one or more blocks of 50,000 Shares, called a Basket. The Index Fund invests the proceeds of its offering of Shares in the Master Fund. The Master Fund is organized as a Delaware statutory trust and actively invests in exchange-traded futures contracts in the commodities comprising the Thomson Reuters Equal Weight Continuous Commodity Total Return Index (CCI-TR), or the “Index”, with a view to tracking the performance of the Index over time. The sponsor of the Index Fund is the Managing Owner, which has an exclusive license expiring October1, 2013 with Thomson Reuters America, LLC (“Reuters”) which developed, owns, and operates the Index. The Index is a trademark of Reuters. The Index Fund is not a mutual fund registered under the Investment Company Act of 1940, as amended, and is not subject to regulation under such Act. (2)Summary of Significant Accounting Policies (a)Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period of the financial statements. Actual results could differ from those estimates. (b)Management Fees The Managing Owner recognizes revenue in the period earned under the terms of its management agreement with the Funds. This agreement provides for fees based upon a percentage of the daily average net asset value of the Funds. The Master Fund pays a fee equal to 0.85% per annum on average daily net assets of the Funds. As a result, the management fee is accrued daily to reflect the monthly payment of the management fee to the Managing Owner.The Funds pay for all brokerage expenses. Other expenses, including licensing fees for the use of intellectual property, registration or other fees paid to the SEC, the Financial Industry Regulatory Authority (“FINRA”) formerly the National Association of Securities Dealers, or any other regulatory agency in connection with the offer and sale of subsequent units after their initial registration and all legal, accounting, printing and other expenses associated therewith are paid by the Managing Owner. The Managing Owner also pays the fees and expenses of its independent directors. (c)Cash and cash equivalents The Company defines cash and cash equivalents to be highly liquid investments, with original maturities of three months or less when acquired.Cash held by the Company primarily for working capital purposes is maintained with a major financial institution in an amount which is in excess of the Federal Deposit Insurance Corporation, or FDIC, insurance limits.We are potentially exposed to a concentration of credit risk when cash deposits in banks are in excess of FDIC limits. (d) Income Taxes The Company accounts for uncertainty in income taxes pursuant to the applicable accounting standard, which provides measurement, presentation, and disclosure guidance related to uncertain tax positions. The guidance addresses how tax benefits claimed or expected to be claimed on a tax return should be recorded in the financial statements. Under this topic, the Company must recognize the tax benefit from an uncertain tax position only if it is more likely than not that the tax position will be sustained on examination by the taxing authorities based on the technical merits of the position. The tax benefits recognized in the financial statements from such a position are measured based on the largest benefit that has a greater than fifty percent likelihood of being realized upon ultimate resolution.Management’s reassessment of its tax positions did not have a material impact on the Company’s financial condition, results of operations or liquidity. The Company is classified as a partnership for U.S. federal income tax purposes. Accordingly, the Company is not subject to U.S. federal, state, or local income taxes, therefore no provision for federal, state, and local income taxes has been made in the accompanying financial statements, as owners of the Company are individually liable for income taxes, if any, on their allocable share of the Company’s income, gain, loss, deductions and other items.The Company’s open tax years of 2008-2012 are subject to examination by the Internal Revenue Service. (e)License Expenses The Company holds an exclusive license from Reutersthat allows the Funds to track the Equal Weight Continuous Commodity Index (“CCI”) and pays certain fees to Reuters to maintain the license. The licensing agreement requires fees to be paid monthly by the Company, based on assets under management. (f) Capital Distributions From time to time the Company will distribute cash in excess of operating needs to GreenHaven, LLC. (3)Related Party Transactions Upon inception of the Index Fund and the Master Fund, 50 General Units of the Master Fund were issued to the Managing Owner in exchange for a capital contribution of $1,500 to the Master Fund. Since commencement of operations of the Funds, the Funds have paid the Company a management fee equal to 0.85% per annum of the net asset value of the Master Fund in consideration of the use of the Managing Owner’s revocable license to use the Thomson Reuters Continuous Commodity Index for the provision of commodity futures trading advisory services. For the years ended December31, 2012, 2011, and 2010 the Company recorded $4,637,998, $5,895,201, and $2,523,862respectively, in management fee revenue from the Funds. On August 9, 2011 the Funds’ prospectus was amended to reflect a reduction in the Funds’ accrual for expenses from 0.24% to 0.20% of the net asset value of the Master Fund per year.Of the amounts so accrued, the Master Fund first pays brokerage fees, and secondly, from the remainder of the amounts so accrued, reimburses the Managing Owner for the Fund’s and Master Fund’s routine operational, administrative and other ordinary expenses paid by the Managing Owner. For the years ended December 31, 2012, 2011, and 2010 the Company received expense reimbursements from the Funds totaling $368,487, $0, and $0, respectively. (4)Contracts and Agreements The Company is party to a Fund Administrator agreement with the Bank of New York Mellon, (“BNYMellon”) whereby BNYMellon acts as the Funds’ transfer agent and fund accountant. The Managing Owner, on behalf of the Fund and the Master Fund, has appointed BNYMellon as the administrator of the Fund and the Master Fund and has entered into an Administration Agreement in connection therewith. Pursuant to the Administration Agreement, the Administrator performs or supervises the performance of services necessary for the operation and administration of the Fund and the Master Fund (other than making investment decisions), including net asset value calculations, accounting, and other fund administrative services. The company is party to a marketing agreement with ALPS Fund Services, Inc. (“ALPS”), a Colorado corporation, whereby ALPS provides certain marketing services for the Fund as outlined in the agreement. The Company has entered into brokerage agreements on the Funds’ behalf with Morgan Stanley & Co. Incorporated as the Commodity Broker (the “Commodity Broker”). Since the commencement of its investment operations on January23, 2008, the Fund has primarily invested in futures contracts traded on regulated exchanges, in government securities, and in cash. (5)Off-Balance Sheet Risks and Contingencies The Funds engage in the trading of futures contracts (collectively “derivatives”) that are traded on futures exchanges domiciled in the United States, which are the New York Mercantile Exchange (NYMEX), the Chicago Board of Trade (CBOT), the Chicago Mercantile Exchange (CME), and the Intercontinental Exchange (ICE). The Funds are exposed to market risk arising from changes in the market value of the contracts and to credit risk arising from the potential failure by another party to perform according to the terms of a contract. All of the contracts currently traded by the Funds are exchange-traded and are backed by the relevant exchange.Therefore, the risks associated with exchange-traded contracts are generally perceived to be less than those associated with over-the-counter transactions, since in over-the-counter transactions the Funds must rely solely on the credit of their respective individual counterparties. However, if in the future the Funds were to enter into non-exchange traded contracts, they would be subject to the credit risk associated with counterparty non-performance. The credit risk from counterparty non-performance associated with such instruments is the net unrealized gain, if any. The Funds also have credit risk since the primary counterparty to all domestic futures contracts is the exchange clearing corporation. In addition, the Funds bear the risk of financial failure by the clearing broker. The purchase and sale of futures and options on futures contracts require margin deposits with a Futures Commission Merchant (“FCM”). Additional deposits may be necessary for any loss in contract value. The Commodity Exchange Act requires an FCM to segregate all customer transactions and assets from the FCM’s proprietary activities. A customer’s cash and other property such as U.S. Treasury Bills, deposited with an FCM are considered commingled with all other customer funds subject to the FCM’s segregation requirements. In the event of an FCM’s insolvency, recovery may be limited to a pro rata share of segregated funds available. It is possible that the recovered amount could be less than the total of cash and other property deposited. For derivatives, risks arise from changes in the market value of the contracts. Theoretically, the Funds are exposed to market risk equal to the value of futures contracts purchased. The Company’s policy is to continuously monitor the Master Fund’s exposure to market and counterparty risk through the use of a variety of financial, position and credit exposure reporting and control procedures. In addition, the Company has a policy of reviewing the credit standing of each clearing broker or counter- party with which it conducts business. The financial instruments held by the Company are reported in the Statements of Financial Condition at market or fair value, or at carrying amounts that approximate fair value, because of their highly liquid nature and short-term maturities. (6)Recently Issued Accounting Standards In August 2012 the FASB issued Update 2012-03, “Amendments to SEC Paragraphs Pursuant to SEC Staff Accounting Bulletin No. 114, Technical Amendments Pursuant to SEC Release No. 33-9250, and Corrections Related to FASB Accounting Standards Update 2010-22.”On page 16 the update discusses SEC Staff Accounting Bulletin 1.M, Assessing Materiality and clarifies that “The use of a percentage as a numerical threshold, such as 5%, may provide the basis for a preliminary assumption that - without considering all relevant circumstances - a deviation of less than the specified percentage with respect to a particular item on the registrant’s financial statements is unlikely to be material. The staff has no objection to such a “rule of thumb” as an initial step in assessing materiality. But quantifying, in percentage terms, the magnitude of a misstatement is only the beginning of an analysis of materiality; it cannot appropriately be used as a substitute for a full analysis of all relevant considerations. Materiality concerns the significance of an item to users of a registrant’s financial statements. A matter is “material” if there is a substantial likelihood that a reasonable person would consider it important.”In preparing its financial statements for 2012 and prior years, the Company has not relied on a numerical threshold in determining the materiality of any particular items on those statements. In May 2011 the FASB issued an update to Fair Value Measurement (Topic 820), termed Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS.The amendments in this update result in common fair value measurement and disclosure requirements in U.S. GAAP and IFRS.Consequently, theamendments change the wording used to describe many of the requirements inU.S. GAAP for measuring fair value and for disclosing information about fairvalue measurements.For many of the requirements, the Board does not intendfor the amendments in this Update to result in a change in the application of therequirements in Topic 820.Some of the amendments clarify the Board’s intent about the application ofexisting fair value measurement requirements.Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurement. The amendments in this update are to be applied prospectively. For public entities, the amendmentsare effective during interim and annual periods beginning after December 15, 2011. For nonpublic entities, the amendments are effective for annual periods beginning after December 15, 2011. Early application by public entities is not permitted. Nonpublic entities may apply the amendments in this update early, but no earlier than for interim periods beginning after December 15, 2011. The amendments clarify that a reporting entity should disclose quantitative information about theunobservable inputs used in a fair value measurement that is categorized within Level 3 of the fair value hierarchy.As shown below in (7), the Company had no assets at December 31, 2012 that were Level 2 or Level 3. (7)Fair Value Measurements The guidance for fair value measurements establishes the authoritative definition for fair value, sets out a framework for measuring fair value and outlines the required disclosures regarding fair value measurements. Fair value is the price that would be received to sell an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. The Company uses a three-tier fair value hierarchy based upon observable and non-observable inputs as follows: Level 1 — Quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company can access at the measurement date Level 2 — Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly or indirectly Level 3 —Unobservable inputs for the asset or liability The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The assets of the Company are valued using the net asset value of the Funds.A summary of the Company’s assets measured at fair value as of December31, 2012, classified according to the levels used to value them, are as follows: Other Quoted Prices in Significant Observable Significant Unobservable Active Market Inputs Inputs Assets (Level 1) (Level 2) (Level 3) Totals General Units $ $ — $ — $ Total $ $ — $ — $ A summary of the Company’s assets measured at fair value as of December31, 2011, classified according to the levels used to value them, are as follows: Other Quoted Prices in Significant Observable Significant Unobservable Active Market Inputs Inputs Assets (Level 1) (Level 2) (Level 3) Totals General Units $ $ — $ — $ Total $ $ — $ — $ 8) Subsequent Events In accordance with the terms of the Marketing Services Agreement with ALPS which would have automatically renewed on January 14, 2013, the Company has informed ALPS that instead it intends to meet with ALPS to review certain terms relating to marketing fees.The terms of the marketing agreement remain in effect until amended. The Company has evaluated events subsequent to its fiscal year ended December31, 2012, and through the date these financial statements were available for issuance, and determined that other than the event disclosed above, the evaluation did not result in any subsequent events that necessitated disclosures and/or adjustments.
